Exhibit 10.2




GUARANTY AND SURETYSHIP AGREEMENT
IN CONSIDERATION of credit granted or to be granted by PNC Bank, National
Association ("PNC Bank") and various other financial institutions from time to
time (PNC Bank and such other financial institutions are each a "Lender" and
collectively, the "Lenders") pursuant to that certain Credit Agreement, dated of
even date herewith (as may be amended, modified, supplemented or restated from
time to time, the "Credit Agreement"), by and among Black Box Corporation, a
Delaware corporation (the "Debtor"), the Guarantors (as defined in the Credit
Agreement) party thereto from time to time, the Lenders (as defined in the
Credit Agreement) party thereto from time to time, and PNC Bank, as
administrative agent for the Lenders (PNC Bank, in such capacity, the
"Administrative Agent"), intending to be legally bound hereby, and to induce the
Lenders to maintain or extend credit to the Debtor, the entities listed on the
signature page hereto and each other Person that, after the date hereof, joins
hereunder as a Guarantor (such entities listed on the signature page hereto and
each other Person that joins as a Guarantor hereunder are each, a "Guarantor"
and collectively, the "Guarantors"), this 9th day of May, 2016, jointly and
severally, hereby:


1.Become absolute and unconditional guarantors and sureties as though they were
primary obligors to the Administrative Agent and the Lenders, their respective
successors, endorsees and assigns, for (i) the prompt payment and performance
when due (whether at maturity, by declaration, acceleration or otherwise) of all
Obligations (as defined in the Credit Agreement) including, without limitation,
all existing and future liabilities and obligations of the Debtor to the
Administrative Agent and the Lenders under the Credit Agreement and the other
Loan Documents, including, without limitation, all extensions, modifications,
renewals thereof and substitutions therefor, whether absolute or contingent,
direct or indirect, matured or unmatured, sole, joint or several, of any nature
whatsoever, without regard to the validity, enforceability or regularity thereof
including, without limitation, continuing interest thereon in accordance with
the terms thereof and all reasonable expenses (including any reasonable legal
expenses) incurred by the Administrative Agent or any Lender in enforcing any
rights with regard to or collecting against any Guarantor under this Guaranty
and Suretyship Agreement (this "Agreement") and (ii) the due and punctual
performance of and/or compliance with all of the terms, conditions and covenants
contained in each of the Credit Agreement, the Notes (as defined in the Credit
Agreement) and the other Loan Documents (as defined in the Credit Agreement) to
be performed or complied with by the Debtor and the accuracy of the Debtor's
representations and warranties contained in each of the Loan Documents (all of
the forgoing are hereinafter collectively referred to as the "Debtor
Liabilities"), whether or not such Debtor Liabilities or any portion thereof
shall hereafter be released or discharged or for any reason invalid or
unenforceable (capitalized terms used in this Agreement that are defined in the
Credit Agreement shall have the meanings assigned to them therein unless
otherwise defined in this Agreement);
2.    Assent to all agreements made or to be made between the Administrative
Agent or any Lender and any Loan Party and its subsidiaries liable, either
absolutely or contingently, on any of the Debtor Liabilities, including any and
all such agreements made by the Debtor and any co-maker, endorser, pledgor,
surety or guarantor (any such Loan Party and its subsidiaries being hereinafter
referred to as an "Obligor"), and further agree that the Guarantors' liability
hereunder shall not be reduced or diminished by such agreements in any way;
3.    Consent and agree that the Guarantors' obligations and liabilities
hereunder shall in no way be reduced, limited, waived or released if any other
Person or Persons is presently or in the future becomes a surety or guarantor in
regard to the Debtor Liabilities or any other liabilities among the Debtor, the
Administrative Agent and the Lenders; and
4.    Consent that the Administrative Agent and the Lenders may, at their
option, without in any way affecting the Guarantors' liability hereunder: (i)
exchange, surrender or release any or all collateral security or any
endorsement, guaranty or surety held by the Administrative Agent or the Lenders
for any of the Debtor Liabilities; (ii) renew, extend, modify, supplement,
amend, release, alter or compromise the terms of any or all of the Debtor
Liabilities; and (iii) waive or fail to perfect the Administrative Agent's and
the Lenders' rights or remedies against the Debtor or the collateral security
for any of the Debtor Liabilities.


    

--------------------------------------------------------------------------------





CONTINUING GUARANTY. This Agreement shall be a continuing one and shall continue
in full force and effect until (subject to the terms and conditions of the
Section of this Agreement entitled Bankruptcy of the Debtor) Payment In Full.
Without limiting the generality of the foregoing, each Guarantor hereby
irrevocably waives any right to terminate or revoke this Agreement.
EXTENT OF GUARANTORS' LIABILITY. This Agreement shall be and is intended to be
an absolute and unconditional guaranty and suretyship, jointly and severally
among the Guarantors, for the aggregate of the Debtor Liabilities including, but
not limited to, the Indebtedness evidenced by the Notes. The Administrative
Agent may apply any payment received on account of the Debtor Liabilities in
such order as the Administrative Agent, in its sole discretion, may elect in
accordance with the Credit Agreement. The obligations of the Guarantors under
this Agreement, when construed collectively with the obligations of any other
Guaranty and Suretyship Agreement made by any other Guarantor to the
Administrative Agent (for its benefit and for the benefit of the Lenders)
(collectively, jointly and severally, the "Other Guarantors"), are intended to
be the joint and several obligations of the Guarantors and the Other Guarantors;
and this Agreement, when construed in connection with such other Guaranty
Agreements, is intended to be an absolute and unconditional guaranty and
suretyship for the aggregate of the Debtor Liabilities subject to the limitation
of each Guarantor's total liability hereunder set forth below.
Subject to the remainder of this paragraph, but otherwise notwithstanding
anything to the contrary contained in this Agreement, the maximum liability of
each Guarantor under this Agreement shall not exceed the sum of (i) that portion
of the Debtor Liabilities, the proceeds of which are used by the Debtor to make
Valuable Transfers (as hereinafter defined) to such Guarantor, plus
(ii) ninety-five percent (95%) of the Adjusted Net Worth (as hereinafter
defined), but only to the extent that Adjusted Net Worth is a positive number,
of such Guarantor at the date of this Agreement. For purposes of this paragraph:
"Adjusted Net Worth" shall mean, as of any date of determination thereof, the
excess of (i) the amount of the fair saleable value of the assets of such
Guarantor as of the date of such determination, determined in accordance with
applicable federal and state laws governing determinations of insolvency of
debtors, over (ii) the amount of all liabilities of such Guarantor, contingent
or otherwise, as of the date of such determination, determined on the basis
provided in the preceding clause (i), in all events prior to giving effect to
Valuable Transfers.


"Valuable Transfers" shall mean the amount of the following: (a) all loans,
advances, other credit accommodations, or capital contributions made to such
Guarantor with proceeds of the Loans, (b) the amount of Letters of Credit issued
to support the obligations or Indebtedness of such Guarantor, (c) all debt
securities or other obligations or Indebtedness of the Guarantor acquired from
such Guarantor or retired, redeemed, purchased or acquired by such Guarantor
with proceeds of any Loans or of any Letters of Credit issued to support the
obligations or Indebtedness of such Guarantor, (d) all equity securities of such
Guarantor acquired from such Guarantor with the proceeds of any Loans or of any
drawings on Letters of Credit issued to support the obligations of such
Guarantor, (e) the fair market value of all property acquired with proceeds of
the Loans or of any drawings on Letters of Credit issued to support the
obligations or Indebtedness of such Guarantor and transferred to such Guarantor,
(f) the interest on and the fees in respect of the Loans, the proceeds of which
are used to make such a Valuable Transfer, and (g) the value of any quantifiable
economic benefits not included in clauses (a) through (f) above, but includable
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, accruing to such Guarantor as a result of the Loans
or the Letters of Credit.


- 2 -
    

--------------------------------------------------------------------------------





Each Guarantor agrees that the Debtor Liabilities may at any time and from time
to time exceed the maximum liability of such Guarantor hereunder without
impairing this Agreement or affecting the rights and remedies of Administrative
Agent and Lenders hereunder. No payment or payments made by the Debtor, any
Guarantor or any other Person or received or collected by Administrative Agent
or any Lender from the Debtor, any Guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Debtor
Liabilities shall be deemed to modify, reduce, release or otherwise affect the
liability of any Guarantor under this Agreement, and each Guarantor shall,
notwithstanding any such payment or payments (other than payments made to
Administrative Agent or any Lender by a Guarantor or payments received or
collected by Administrative Agent or any Lender from a Guarantor), remain liable
for the Debtor Liabilities up to the maximum liability amount of such Guarantor
set forth in this paragraph until Payment In Full; provided, however, that,
anything herein to the contrary notwithstanding, in no event shall any
Guarantor's liability under this paragraph exceed the maximum amount that, after
giving effect to the incurring of the obligations hereunder and to any rights to
contribution of such Guarantor from the Debtor and other Affiliates of the
Debtor, would not render Administrative Agent's and Lenders' right to payment
hereunder void, voidable or avoidable under any applicable fraudulent transfer
law; and further provided that if a greater amount of the Debtor Liabilities
than the maximum liability set forth in this paragraph could be repaid by any
Guarantor as a result of an increase in such Guarantor's Adjusted Net Worth
subsequent to the date of this Agreement, without rendering Administrative
Agent's and Lenders' right to payment hereunder void, voidable or avoidable
under any applicable fraudulent transfer law, then the amount of such
Guarantor's maximum liability calculated in the first sentence of this paragraph
shall be calculated based upon such Guarantor's Adjusted Net Worth on such later
date, rather than the date of execution of this Agreement.
UNCONDITIONAL LIABILITY. The Guarantors' liability hereunder is absolute and
unconditional and shall not be reduced, limited, waived, or released in any way
by reason of: (i) any failure of the Administrative Agent or any Lender to
obtain, retain, preserve, perfect or enforce any rights against any Person
(including without limitation, any Obligor) or in any property securing any or
all of the Debtor Liabilities; (ii) the invalidity or irregularity of any such
rights that the Administrative Agent and the Lenders may attempt to obtain;
(iii) any delay in enforcing or any failure to enforce such rights, even if such
rights are thereby lost; (iv) any delay in making demand on any Obligor for
payment or performance of any or all of the Debtor Liabilities; or (v) from time
to time, the payment in full and subsequent incurring of any Debtor Liabilities.
WAIVER. The Guarantors hereby waive all notice with respect to the present
existence or future incurrence of any Debtor Liabilities including, but not
limited to, the amount, terms and conditions thereof. The Guarantors hereby
consent to the taking of, or failure to take, from time to time, any action of
any nature whatsoever permitted by Law with respect to the Debtor Liabilities
and with respect to any rights against any Person or Persons (including, without
limitation, any Obligor), or in any property including, without limitation, any
renewals, extensions, modifications, postponements, compromises, indulgences,
waivers, surrenders, exchanges and releases, and the Guarantors will remain
fully liable hereunder notwithstanding any or all of the foregoing. The granting
of an express written release of any Guarantor's liability hereunder or any
other Obligor's liability, in whole or in part, shall be effective only with
respect to the liability such Guarantor or Obligor who is specifically so
expressly released but shall in no way affect the liability hereunder of any
Guarantor or any Obligor not so expressly released. The dissolution of any
Guarantor, or any other Obligor, shall in no way affect the liability hereunder
or that of any other Obligor. Each Guarantor hereby expressly waives: (i)
notices of acceptance hereof; (ii) any presentment, demand, protest, notice of
default in connection with the Debtor Liabilities, dishonor or notice of
dishonor; (iii) any right of indemnification; and (iv) any defense arising by
reason of any disability or other defense whatsoever to the liability of the
Debtor, or any other circumstance which might otherwise constitute a defense
available to, or in discharge of, such Guarantor with respect to its obligations
hereunder, excepting only full, strict, and indefeasible payment and performance
of the Debtor Liabilities in full.


- 3 -
    

--------------------------------------------------------------------------------





No payment by any Guarantor shall entitle any other Obligor, by subrogation,
contribution, indemnification or otherwise, to succeed to any of the rights of
the Administrative Agent and the Lenders, including rights to any payment made
on account of the Debtor Liabilities, regardless of the source of such payment,
and no Guarantor shall have any right of subrogation, contribution,
indemnification or other rights to be reimbursed, made whole or otherwise
compensated by any other Obligor with respect to any payments made hereunder,
until Payment In Full. Each Guarantor hereby waives any benefit of and any right
to participate in any collateral security now or hereafter held by the
Administrative Agent and the Lenders or any failure or refusal by the
Administrative Agent and the Lenders to perfect an interest in any collateral
security.
BANKRUPTCY OF THE DEBTOR. Neither the Guarantors' obligations to make payment in
accordance with the terms of this Agreement nor any remedy for the enforcement
hereof shall be impaired, modified, changed, released or limited in any manner
whatsoever by the Debtor's bankruptcy or by any impairment, modification,
change, release or limitation of (i) the liability of the Debtor, any Person
assuming the obligations of the Debtor under the Credit Agreement or any of the
other Loan Documents or the Debtor's estate in bankruptcy or (ii) any remedy for
the enforcement of the Debtor Liabilities, either of which result from the
operation of any present or future provision of any bankruptcy act, Law or
equitable cause or from the decision of any court. The Guarantors agree that to
the extent that the Debtor or any other Obligor makes any payment or payments to
the Administrative Agent or any Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be paid to a trustee, receiver or any other Person
under any bankruptcy act, Law or equitable cause, then to the extent of such
payment, the Debtor Liabilities or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if said payment had not
been made.
PAYMENT OF COSTS. In addition to all other liabilities of the Guarantors
hereunder, the Guarantors also agree to pay to the Administrative Agent on
demand all costs and expenses (including reasonable attorneys' fees and legal
expenses) which may be incurred in the enforcement or collection of the
liabilities of the Guarantors hereunder.
PRIMARY LIABILITY OF THE GUARANTORS. The Guarantors agree that this Agreement
may be enforced by the Administrative Agent and the Lenders without the
necessity at any time of resorting to or exhausting any other security or
collateral and without the necessity at any time of having recourse to the Loan
Documents, or any collateral now or hereafter securing the Debtor Liabilities or
otherwise, and each Guarantor hereby waives the right to require the
Administrative Agent and the Lenders to proceed against any other Obligor or to
require the Administrative Agent and the Lenders to pursue any other remedy or
enforce any other right. The Guarantors further agree that nothing contained
herein shall prevent the Administrative Agent and the Lenders from suing on the
Loan Documents, or any of them, or foreclosing their Lien, if any, on any
collateral hereafter securing the Debtor Liabilities or from exercising any
other rights available under the Loan Documents, or any other instrument of
security if neither the Debtor nor the Guarantors timely perform the obligations
of the Debtor thereunder, and the exercise of any of the aforesaid rights and
the completion of any foreclosure proceedings shall not constitute a discharge
of any of the obligations of the Guarantors thereunder; it being the purpose and
intent of the Guarantors that the obligations of the Guarantors hereunder shall
be absolute, independent and unconditional. Neither the obligations of the
Guarantors under this Agreement nor any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of the
Debtor or by reason of the bankruptcy or insolvency of the Debtor. If
acceleration of the time for payment of any amount payable by the Debtor is
stayed upon the insolvency or bankruptcy of the Debtor, amounts otherwise
subject to acceleration under the terms of the Loan Documents including, without
limitation, interest at the rates set forth in the Credit Agreement occurring
after the date of such bankruptcy or insolvency, shall nonetheless be payable by
the Guarantors hereunder forthwith on demand by the Administrative Agent. The
Guarantors acknowledge that the term "Debtor Liabilities" as used herein
includes, without limitation, any payments made by the Debtor to the
Administrative Agent or the Lenders and subsequently recovered by the Debtor or
a trustee for the Debtor pursuant to bankruptcy or insolvency proceedings.


- 4 -
    

--------------------------------------------------------------------------------





ACCELERATION OF THE GUARANTORS' LIABILITIES. Upon the occurrence and during the
continuance of an Event of Default, all of the Debtor Liabilities, at the
Administrative Agent's and the Lenders' option, shall be deemed to be forthwith
due and payable in accordance with the Credit Agreement for the purposes of this
Agreement and for determining the liability of the Guarantors hereunder, whether
or not the Administrative Agent and the Lenders have any such rights against any
other Obligor, and whether or not the Administrative Agent and the Lenders elect
to exercise any rights or remedies against any other Person or property
including, without limitation, any other Obligor.
RIGHTS OF THE GUARANTORS. All rights and remedies of the Guarantors against the
Debtor or any property of the Debtor or any collateral security for any of the
Debtor Liabilities, whether arising by promissory note, subrogation, security
agreement, mortgage or otherwise, shall in all respects be and remain
subordinate and junior in right of payment and priority to the prior Payment In
Full to the Administrative Agent and the Lenders of all Debtor Liabilities and
to the priority of the Administrative Agent and the Lenders in any property of
the Debtor and any collateral security for any of the Debtor Liabilities.
Subject to the terms of the Intercompany Subordination Agreement, any amount
which may have been paid to any Guarantor on account of any Indebtedness of the
Debtor to any Guarantor, or on account of any subrogation or other rights of any
Guarantor against the Debtor, when all of the Debtor Liabilities shall not have
been Paid in Full, shall be held by the undersigned in trust for the benefit of
the Lenders and shall forthwith be paid to the Administrative Agent to be
credited and applied upon the Debtor Liabilities, whether matured or unmatured.
NOTICE TO THE ADMINISTRATIVE AGENT AND THE LENDERS BY THE GUARANTORS. Any notice
to the Administrative Agent or the Lenders by the Guarantors pursuant to the
provisions hereof shall be sent, and shall be effective, in accordance with
Section 10.5 [Notices; Effectiveness; Electronic Communication] of the Credit
Agreement. Notice by the Guarantors shall not, in any way, reduce, diminish or
release the liability of any other Obligor. In the event that this Agreement is
preceded or followed by any other guaranty or surety agreement(s) regarding the
Debtor or any other Person, all rights granted to the Administrative Agent and
the Lenders in such agreement(s) shall be deemed to be cumulative and this
Agreement shall not, in such event, be deemed to be cancelled, superseded,
terminated or in any way limited.
JOINDER. Upon the execution and delivery by any other Person of a Guarantor
Joinder, such Person shall become a "Guarantor" hereunder with the same force
and effect as if it were originally a party to this Agreement and named as a
"Guarantor" on the signature pages hereto, and such Guarantor Joinder shall
constitute a rider hereto and form a part of this Agreement. The execution and
delivery of any such Guarantor Joinder shall not require the consent of any
Guarantor or any Obligor, and the rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.
MISCELLANEOUS. This Agreement and the obligations of the Guarantors hereunder
shall be binding upon the Guarantors and their respective successors, permitted
assigns and other legal representatives, and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective endorsers, successors
and assigns forever. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, but this Agreement shall be construed as
if such invalid or unenforceable provision had never been contained herein.
This Agreement shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.


This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or e‑mail shall be effective
as delivery of a manually executed counterpart of this Agreement.


- 5 -
    

--------------------------------------------------------------------------------





WAIVER OF TRIAL BY JURY. EACH OF THE UNDERSIGNED HEREBY EXPRESSLY, KNOWINGLY AND
VOLUNTARILY WAIVES ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY,
AND IT WILL NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER
CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.






[INTENTIONALLY LEFT BLANK; SIGNATURE PAGES TO FOLLOW]


- 6 -
    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby,
executed and delivered this Agreement as a document under seal on the day and
year first above written.
GUARANTORS:


ACS Communications, Inc., a Texas corporation
ACS Dataline, LP, a Texas limited partnership
ACS Investors, LLC, a Delaware limited liability
company
BB Technologies, Inc., a Delaware corporation
BBox Holding Company, a Delaware corporation
Black Box Corporation of Pennsylvania, a
Delaware corporation
Black Box Network Services, Inc. – Government
Solutions, a Tennessee corporation
Black Box Services Company, a Delaware
corporation
Delaney Telecom, Inc., a Pennsylvania corporation
InnerWireless, Inc., a Delaware corporation
Midwest Communications Technologies, Inc., an
Ohio corporation
Mutual Telecom Services Inc., a Delaware
corporation
NextiraOne, LLC, a Delaware limited liability
company
NextiraOne Federal, LLC, a Delaware limited
liability company
Norstan, Inc., a Minnesota corporation
Norstan Communications, Inc., a Minnesota
corporation
Nu-Vision Technologies, LLC, a New York
limited liability company
Scottel Voice & Data, Inc., a California
corporation
Teldata Corporation, a Tennessee corporation
Vibes Technologies, Inc., a Minnesota corporation




By: /s/ Timothy C. Huffmyer_____________(SEAL)
Timothy C. Huffmyer, in his capacity as
one or more of the following:
President, Vice President, CFO, Treasurer
     and/or Secretary






- 7 -
    